Citation Nr: 0740769	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran's PTSD with major depression is manifested by 
occupational and social impairment, with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD with 
major depression of 50 percent, but not higher, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9411, 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice 
concerning the effective-date element of the claim, in a 
letter mailed in March 2006.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the foregoing notice was not mailed before the 
initial adjudication of the claim, the record reflects that 
the RO readjudicated the claim in August 2007, following the 
receipt of all pertinent evidence.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had VCAA notice been 
provided at an earlier time.

The record also reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 30 percent rating is warranted for PTSD or major depression 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 50 percent rating is warranted for PTSD or major depression 
if it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 70 percent rating is for assignment for PTSD or major 
depression where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434.

A 100 percent rating is for assignment for PTSD or major 
depression where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

After a review of the evidence and the pertinent provisions 
of the rating schedule, the Board finds that the 
manifestations of the veteran's PTSD with major depression 
meet the criteria for a 50 percent rating and do not more 
nearly approximate the criteria for a 70 percent rating.

The Board's determination that the criteria for 50 percent 
rating are met is based on evidence showing occupational 
social impairment with reduced reliability and productivity.  
Of primary significance in the Board's analysis is the 
finding of the September 2006 VA examiner that the veteran's 
symptoms are moderate to severe and impact his functioning 
because he has no social interest or urges to have sex.  He 
also has limited contact with people and only reports 
interacting with family and one friend.

The Board acknowledges that words such as "severe" are not 
defined in the VA Schedule for Rating Disabilities [or in the 
DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
The Board also acknowledges that terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding a rating issue. 38 C.F.R. §§ 4.2, 4.6 (2007).

While a description of the veteran's symtomatology as 
moderate to severe does not directly correspond to the 
criteria for a 50 percent rating, or any other rating, logic 
dictates that moderate and severe impairment exceeds that 
contemplated by the description used for the 30 percent 
level, such as "occasional decrease in work efficiency" and 
"generally functioning satisfactorily."

The Board further finds that the veteran's reported 
symptomatology is consistent with the type and degree of 
symptoms enumerated for the 50 percent level.  During the 
September 2006 examination, the veteran reported intrusive 
thoughts and flashbacks of the events in service and 
nightmares three times per week.  He further explained that 
he becomes distressed by triggers such as 9/11 and avoids 
things that remind him of the military.  

The evidence is consistent with impairment of memory.  The 
veteran reported during the September 2006 examination that 
he has memory problems.

The evidence is also consistent with disturbances of 
motivation and mood.  During the September 2006 examination, 
the veteran reported irritability, angry outbursts, 
hypervigilance and exaggerated startled response.  The 
veteran also reported a depressed mood, loss of interest in 
things he use to find pleasurable.  He reported angry 
outbursts with his wife.  As noted above, the September 2006 
VA examiner diagnosed the veteran with major depression in 
addition to PTSD.  

The veteran also has difficulty establishing and maintaining 
effective social relationships.  As noted above, the veteran 
has limited contact with people and only reports interacting 
with family and one friend.  The veteran currently works as a 
custodian at the post office.  The veteran noted that he 
keeps to himself at work so that he does not have any 
problems.  He mentioned maybe having an argument but nothing 
of an extreme nature.  The VA examiner stated that the 
veteran's occupational functioning has not been affected by 
his psychiatric symptoms.

Accordingly, the Board finds that the level of impairment 
contemplated for a 50 percent rating is more nearly 
approximated than that for the 30 percent level.  The Board 
notes that certain criteria for the 50 percent level such as 
flattened affect, circumstantial, or stereotyped speech and 
difficulty understanding complex commands, do not appear to 
be met in the veteran's case.  However, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2007) [application of rating schedule].

The September 2006 examiner assigned a Global Assessment of 
Functioning (GAF) score of 52.  The December 2004 VA examiner 
assigned a GAF score of 68 for an anxiety disorder, before 
the veteran was diagnosed with PTSD.  GAF scores assigned 
during VA outpatient therapy sessions have ranged from 65 to 
70.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes]. 

Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

The September 2006 VA examination GAF score of 52 would 
appear to conflict with the other GAF scores assigned.  
However, the September 2006 examiner stated that the veteran 
minimizes his symptoms.  The veteran returned to VA after the 
September 2006 VA examination and stated that he needed to be 
honest about his symptoms, and that he had not reported 
exactly how he was feeling because he was afraid it might 
affect his job.  For this reason, the Board accords the 
report of the most recent VA examination conducted in 
September 2006 greater weight of probative value than the 
September 2004 VA examination report, which was conducted 
before the veteran was diagnosed with PTSD, and greater 
weight of probative value than the other outpatient treatment 
records.  

While the Board finds that a 50 percent rating is warranted, 
the Board further finds that a 70 percent rating is not 
warranted.  In this regard, the Board notes that the evidence 
is not consistent with suicidal ideation.  The veteran 
presented with no suicidal or homicidal ideations in the 
September 2006 VA examination.  

The evidence is not consistent with obsessional rituals or 
speech intermittently illogical, obscure, or irrelevant.  In 
the most recent outpatient treatment record, the veteran's 
speech was noted to be normal in rate, rhythm and volume.  
There was also no evidence of obsessional rituals and his 
behavior was cooperative and pleasant.  

The evidence is not consistent with near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively.  Although during the September 
2006 examination the veteran complained of intrusive thoughts 
and flashbacks, there is no evidence that they are near-
continuous.  

The evidence is not consistent with near-continuous 
depression affecting the ability to function independently or 
appropriately, although the veteran's depression and PTSD 
symptoms probably do effect his ability to function 
effectively.

The evidence is not consistent with impaired impulse control.  
The veteran noted in the September 2006 VA examination that 
he maybe has had one argument at work but nothing of an 
extreme nature.  There in no evidence of the veteran having 
unprovoked irritability with periods of violence.

The evidence is not consistent with spatial disorientation or 
neglect of personal appearance and hygiene.  In the March 
2007, May 2007 and June 2007 outpatient treatment records, 
the veteran denied hallucinations, and presented casually 
dressed and neatly groomed.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  During the September 2006 VA examination, the 
veteran reported that he had worked for 30 years and is 
currently employed as a custodian for the post-office.  As 
noted above, the veteran reported that he did not have any 
problems of an extreme nature at work.  

The evidence is not consistent with an inability to establish 
and maintain effective relationships.  During the September 
2006 VA examinations, the veteran noted that he had been 
married over 30 years.  The veteran has a relationship with 
his daughter and mentions her several times when he was seen 
on an outpatient basis.  Although the veteran may have 
difficulty maintaining social relationships, he does not lack 
the ability to establish them as required under the 70 
percent criteria.   

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the occupational and social 
impairment from the service-connected disability more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent rating than the deficiencies in 
most areas required for a 70 percent rating.

In terms of staged ratings, the medical evidence of record 
appears to support the proposition that the veteran's 
service-connected PTSD has not changed appreciably during the 
period on appeal.  All of the medical evidence has been 
considered by the Board in its evaluation.  While GAF scores 
have varied over the period on appeal, the Board has 
accounted for those variations in its discussion above.  The 
Board does not believe that they signify a true change in the 
veteran's condition.  Accordingly, the Board concludes that a 
50 percent rating, but not higher, is warranted throughout 
the initial evaluation period.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

A 50 percent rating for PTSD with major depression is granted 
throughout the initial evaluation period, subject to the 
criteria applicable to the payment of monetary benefits.
 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


